Citation Nr: 1223501	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  05-21 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to higher initial ratings for degenerative changes of the lumbar spine, initially rated as 10 percent disabling prior to January 15, 2010, and as 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from May 1993 to October 1996.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted service connection for degenerative changes of the lumbar spine and awarded an initial 10 percent disability rating from April 14, 2003.  Following a remand, the agency of original jurisdiction (AOJ) issued a rating decision and supplemental statement of the case (SSOC) granting the Veteran a higher rating of 40 percent for his service-connected degenerative changes of the lumbar spine, effective January 15, 2010.  The Board again remanded the case in September 2010 for further evidentiary development and adjudication.  The Board instructed the AOJ to obtain records of the Veteran's ongoing treatment with VA providers and then re-adjudicate the claim.  The AOJ obtained the identified records and then provided the Veteran a SSOC in February 2012, in which the AOJ denied the claims for higher initial ratings.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

As the appeal of the Veteran's claim for a higher initial rating for degenerative changes of the lumbar spine, initially rated as 10 percent disabling prior to January 15, 2010, and as 40 percent disabling thereafter, emanates from the Veteran's disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized the claim as for higher initial ratings, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran and his son testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2009.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  For the period prior to January 15, 2010, the Veteran's degenerative changes of the lumbar spine were manifested by flexion of the cervical spine no worse than 45 degrees, even when pain is taken into consideration, amounting to no more than "moderate" limitation of motion of the lumbar spine.

2.  From January 15, 2010, the Veteran's degenerative changes of the lumbar spine have been manifested by flexion of the lumbar spine no worse than 20 degrees, even when pain is taken into consideration; no ankylosis of the spine has been shown.


CONCLUSIONS OF LAW

1.  For the period prior to January 15, 2010, the criteria for an initial rating of 20 percent for degenerative changes of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5242 (2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5003, 5292 (2003).

2.  For the period from January 15, 2010, the criteria for a rating higher than 40 percent for degenerative changes of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to arrive at a decision as to the claims on appeal has been accomplished.  Through May 2003 and October 2009 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Additionally, it should be noted that once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case, which were done in this case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.

The Board also finds that the May 2003 and October 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of these issues for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  Available records from the Veteran's private and VA treatment providers have been obtained and associated with the claims file.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.  Additionally, the Veteran was afforded VA examinations in July 2003, May 2007, and January 2010, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations obtained in this case are sufficient, as they are predicated on consideration of the private and VA medical records in the Veteran's claims file, as well as specific examination findings.  They consider the Veteran's statements and provide a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that his degenerative changes of the lumbar spine have been more disabling than indicated by the assigned ratings.  He therefore contends that higher ratings are warranted.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In this case, consideration will be given to whether a higher rating is warranted at any point since the award of service connection was made effective-April 14, 2003.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected degenerative changes of the lumbar spine are currently rated under Diagnostic Code 5242, for degenerative arthritis of the spine, under which the disability is evaluated (preoperatively or postoperatively) under the General Rating Formula for Diseases and Injuries of the Spine.  (Diagnostic Code 5003 requires that arthritis be evaluated on the basis of limitation of motion, if compensably disabling based on the effect of arthritis on the affected joints.  38 C.F.R. § 4.71a.)  However, before this general rating formula was made effective, arthritis of the lumbar spine was rated under 38 C.F.R. §§ 5003, 5292 (2003); 68 Fed. Reg. 51,457 (Aug. 27, 2003) (The General Rating Formula for Diseases and Injuries of the Spine was not made effective until September 26, 2003).  Under the prior rating criteria governing arthritis of the lumbar spine, a 10 percent rating was assigned for slight limitation of motion, a 20 percent rating was assigned for moderate limitation of motion, and a 40 percent rating was assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the General Rating Formula for Diseases and Injuries of the Spine in effect as of September 26, 2003, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Following the criteria, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  (Although the originating agency has awarded a separate compensable rating for radiculopathy of the right lower extremity as a result of the service-connected arthritis of the lumbar spine, the Veteran has not disagreed with the rating assigned.  Consequently, the Board has limited its decision to the rating for the spine itself.)

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.


A.  Prior to January 15, 2010

A review of the Veteran's post-service medical treatment records reveals frequent treatment for complaints of low back pain.  At a February 2008 VA treatment visit, the Veteran was noted to have a "slightly limited" range of motion in his lumbar spine, although no specific measurements were offered.  He reported experiencing decreased back pain at an October 2008 visit with his VA primary care provider.  At that time he again reported experiencing no numbness or tingling in his lower extremities.  The Veteran was also seen on multiple occasions for emergency care for his back; he was diagnosed with April 2007 and again in September 2007 with acute sciatica at emergent care visits, although no chronic diagnosis was made.  Throughout the period prior to January 15, 2010, he continued to seek treatment for his back disability.

In July 2003, the Veteran was afforded a VA examination in connection with his claim.  The examiner reviewed the claims file and conducted a full physical examination of the Veteran.  At the examination, the Veteran complained of daily low back pain with occasional flare-ups.  Physical examination revealed that the Veteran's range of motion was flexion to 90 degrees, with pain beginning at 45 degrees.  Repetitive-motion testing was not conducted, although the examiner noted that the Veteran's lumbar spine disorder caused "significant functional impairment" with work and other daily activities.  The examiner diagnosed the Veteran with degenerative changes of the lumbosacral spine.  At a separate evaluation of the Veteran's neurological system, the Veteran complained of pain in his back but denied numbness or tingling in his lower extremities.  Upon physical examination, the Veteran was diagnosed with post-traumatic arthritis with "no underlying neurologic diagnosis."

The Veteran was again afforded VA examination in May 2007.  At that time, physical examination found tenderness to palpation but no spasm of paravertebral muscles.  Range-of-motion testing revealed forward flexion of the thoracolumbar spine to 70 degrees, with decrease to 65 degrees on repetitive motion.  Repeated motion also found increased fatigability and lack of endurance.  No numbness or radiation of the pain to the lower extremities was reported.  The examiner diagnosed the Veteran with chronic strain of the lumbosacral spine with degenerative disc disease at L5-S1.

Based on the July 2003 and May 2007 VA examination reports and the Veteran's medical treatment records, the Board finds that, prior to January 15, 2010, the Veteran's degenerative changes of the lumbar spine warranted a 20 percent disability rating, but no higher, under the General Rating Formula for Diseases and Injuries of the Spine.  In so finding, the Board finds compelling the results from the July 2003 VA examination, which revealed that the Veteran's forward flexion of the lumbar spine was limited to 45 degrees without pain on motion, pursuant to DeLuca, supra.  The Board further finds that this degree of limitation of motion documented in the Veteran's treatment records and at the July 2003 VA examination amounts to "moderate" limitation of motion under the old criteria.  

The terms "slight," "moderate," and "severe" in the context of prior Diagnostic Code 5292 are not defined by regulation.  In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.1, 4.2.  The Board thus concludes that, for the period prior to January 15, 2010, the Veteran's degenerative changes of the lumbar spine were "moderate," but no worse, under prior Diagnostic Code 5292, thus warranting a 20 percent evaluation, but no higher, under that Diagnostic Code.  There was no suggestion of severe limitations at any point prior to January 2010.

As discussed above, the July 2003 VA examination revealed that the Veteran did not display forward flexion of the thoracolumbar spine of 30 degrees or less, even when considering pain on motion, at any time prior to January 15, 2010.  Thus, a 40 percent rating is not warranted for that period under the General Rating Formula for Diseases and Injuries of the Spine.  Similarly, ratings of 50 percent or 100 percent are not warranted for the period prior to January 15, 2010, because the Veteran did not experience ankylosis of his spine at any time during the identified period.  Therefore, the Board finds that an initial rating of 20 percent, but no higher, for service-connected degenerative changes of the lumbar spine is warranted for the period prior to January 15, 2010.  See 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5242 (2011); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5292 (2003).

B.  From January 15, 2010

On January 15, 2010, the Veteran was afforded another VA examination in connection with this claim.  The examiner reviewed the claims file and conducted a full physical examination of the Veteran.  At the examination, the Veteran complained of daily low back pain along with numbness and weakness in his legs and feet.  The Veteran also complained of fatigue, stiffness, and muscle spasms in his low back, as well as occasional flare-ups.  Physical examination revealed tenderness of the paraspinal muscles and an antalgic gait.  Sensation to light touch and pain was slightly decreased on the lower extremities.  On range-of-motion testing, the Veteran was noted to have flexion to 25 degrees, which caused increased pain and a decreased range of motion to 20 degrees upon repetitive motion.  See DeLuca, 8 Vet. App. at 204-07.  The examiner diagnosed the Veteran with osteoarthritis and degenerative disc disease of the lumbar spine.  Electromyography conducted in January 2010 pursuant to the Veteran's complaints of tingling in his legs returned normal results; no evidence of radiculopathy was found.  Further private and VA treatment records reflect that since January 15, 2010, the Veteran has continued to seek treatment for his lumbar spine disability.

Based on the January 2010 VA examination report as well as his ongoing private and VA treatment records, the Board finds that, from January 15, 2010, a rating in excess of 40 percent rating is not warranted under the current General Rating Formula for Diseases and Injuries of the Spine.  For the period from January 15, 2010, the Veteran's service-connected degenerative changes of the lumbar spine have been manifested by disability equating to no worse than a limitation on the range of motion consisting of flexion to no worse than 20 degrees, even when pain on motion is taken into consideration as per DeLuca, supra.  Ratings of 50 percent and 100 percent ratings are not warranted because the Veteran does not experience ankylosis of his spine.  In particular, the January 2010 VA examiner found the Veteran not to have ankylosis, and no private or VA treatment providers have made any such findings in his treatment records.  Therefore, the Board finds that a rating in excess of 40 percent for service-connected degenerative changes of the lumbar spine is not warranted for the period from January 15, 2010.  See 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5242 (2011).

In reaching this decision, the Board acknowledges that the January 2010 VA examiner observed the Veteran to have pain throughout the range of motion on repetition and to report flare-ups that caused increased pain and limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5242; DeLuca, 8 Vet. App. at 204-07.  As discussed above, however, the functional impact of the Veteran's low back disability has been considered by his VA examiner, and when reporting the loss experienced by the Veteran there has been no indication that his ability to function is limited beyond the limits of motion specifically described in the January 2010 VA examination report.  The evidence also reflects that the January 2010 VA examiner considered the Veteran's pain on motion, including repetitive motion, when reporting on the range of motion of his lumbar spine.  As such, there is simply no indication that the Veteran's disability, even with consideration of flare-ups due to pain, would approximate a 50 percent rating for unfavorable ankylosis of thoracolumbar spine, or for unfavorable ankylosis of the entire spine at any point from January 15, 2010.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07; see also Johnston v. Brown, 10 Vet. App. 80 (1997) (when receiving the maximum rating for limitation of motion, further analysis under DeLuca is not required).  The Board acknowledges the Veteran's statements to the effect that his lower back disorder causes him pain and functional impairment, especially when the disability flares up.  Here, however, the Board finds that the current 40 percent rating for the period from January 15, 2010, takes into consideration any interference with the Veteran's overall function of his lumbar spine due to his service-connected degenerative changes of the lumbar spine, including both pain on motion and flare-ups of the disability.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected degenerative changes of the lumbar spine.  In this case, while there is radiological evidence of degenerative changes of the lumbosacral spine, the Veteran is being rated for limitation of motion of the lumbosacral spine associated with such degenerative changes.  Furthermore, the maximum rating otherwise allowable for arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  The Board also notes, as discussed above, that there is no evidence that the Veteran's degenerative changes of the lumbar spine have resulted in disability comparable to ankylosis at any time during the appeal period, rendering higher ratings under the current General Rating Formula for Diseases and Injuries of the Spine inappropriate.  The Board further acknowledges the Veteran's contentions of experiencing radiating pain and numbness into his lower extremities.  However, examination in July 2003 and January 2010 specifically found no evidence of radiculopathy or any other underlying neurological disability.  Thus, the Board finds that no other separate rating for neurological disability is warranted.

The Board is cognizant, as discussed above, that the Veteran has complained of painful motion of his lumbar spine.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  Most recently, testing of the Veteran's lumbar spine in January 2010 revealed flexion of the lumbar spine to 20 degrees when pain on motion is considered.  In this case, the Board has taken into consideration the Veteran's complaints of pain but finds, in light of the fact that the Veteran is being rated for limitation of motion of the lumbar spine under Diagnostic Codes 5242, that any such pain and its effect on the Veteran's range of motion is contemplated in the ratings herein assigned.  Therefore, the Board does not find that ratings higher than those now assigned for the Veteran's lumbar spine disability based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted under the rating criteria.

C.  Extra-Schedular Evaluation

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability picture is not so exceptional that the available schedular evaluations for that service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his lumbar spine disability have been accurately reflected by the schedular criteria.  Specifically, the pain he experiences, including on repetitive motion and during flare-ups as discussed above, is accounted for by the limitation-of-motion ratings.  The examiners in this case specifically addressed the pain in the range-of-motion studies, and the ratings contemplate it.  38 C.F.R. §§ 4.40, 4.45.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted for any period of the claim.  See Thun, 22 Vet. App. at 115-16.

In support of his claim, the Veteran has submitted statements from him and his wife that describe the daily pain he experiences.  He and his son provided testimony to the same effect at his July 2009 hearing.  The Board recognizes that the Veteran is competent to report on what he sees and feels, and others are competent to report on what they can see.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Nonetheless, the Board finds more persuasive the opinions provided by the VA examiners regarding the severity of the Veteran's disability, as the VA opinions are based on a review of the evidence and the Veteran's assertions, and because of the examiners' expertise.

For all the foregoing reasons, the Board finds that an initial rating of 20 percent for degenerative changes of the lumbar spine is warranted for the period prior to January 15, 2010.  The Board further finds that a rating higher than 40 percent for degenerative changes of the lumbar spine is not warranted for the period from January 15, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5242 (2011); Diagnostic Codes, 5003, 5292 (2003).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim for ratings higher than those assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to an initial rating of 20 percent for degenerative changes of the lumbar spine for the period prior to January 15, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 40 percent for degenerative changes of the lumbar spine for the period from January 15, 2010, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


